Andrews, Judge.
Wallace appeals his burglary conviction and contends for the first time on appeal that his trial counsel was ineffective. Wallace’s appellate counsel was appointed to the case 30 days after the notice of appeal had been filed. Since the opportunity for a hearing on this issue before the trial court was lost before appellate counsel became involved in the case, the argument was raised at the earliest possible moment. See Ponder v. State, 260 Ga. 840 (400 SE2d 922) (1991). Therefore, the case must be remanded for a hearing and appropriate findings on the issue of the asserted ineffectiveness of trial counsel. See Johnson v. State, 259 Ga. 428 (3) (383 SE2d 115) (1989); Frazier v. State, 195 Ga. App. 599 (394 SE2d 396) (1990); Weems v. State, 196 Ga. App. 429 (395 SE2d 863) (1990). Following decision of the trial court, Wallace may file a timely new notice of appeal raising all issues he could have raised in this appeal.
Because of this decision, we need not address the remaining enumerations of error.

Case dismissed and remanded with direction.


Sognier, C. J., 
*818
and McMurray, P. J., concur.

Decided May 29, 1991.
Marc D. Celia, for appellant.
Thomas J. Charron, District Attorney, Debra H. Bernes, Nancy I. Jordan, Assistant District Attorneys, for appellee.